Citation Nr: 0943379	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-02 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a higher rating for bipolar disorder, 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to July 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted the Veteran a disability 
rating of 30 percent for bipolar disorder, effective May 17, 
2004.  

This matter was previously before the Board in June 2007, at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.

The Board acknowledges that in September 2009 the Veteran 
submitted additional lay evidence in support of his claim 
unaccompanied by a waiver of initial review by the agency of 
the original jurisdiction.  38 C.F.R. § 20.1304(c) (2009). 
Nevertheless, in view of the favorable decision in this 
appeal, the Veteran is not prejudiced by the Board's 
consideration of that additional evidence in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, a review of the record shows that, in written 
statements and oral remarks to a VA examiner, the Veteran has 
asserted that he is unable to work due to his bipolar 
disorder.  The Board interprets the Veteran's contention as 
an informal claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  However, in light of the Board's action 
below that issue need not be further addressed.  See Green v. 
West, 11 Vet. App. 472, 476 (1998) (when a Veteran is in 
receipt of a 100 percent schedular rating he is not eligible 
for an award of TDIU). 


FINDING OF FACT

The Veteran's bipolar disorder is productive of total 
occupational or social impairment.



CONCLUSION OF LAW

The criteria for a 100 percent disability rating for bipolar 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.16(c), 4.132, 
Diagnostic Code 9432 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants a 100 percent 
disability rating for the Veteran's service-connected bipolar 
disorder.  The RO will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).


Higher Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining 
the present level of a disability for any increased rating 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibits diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The Veteran's service-connected bipolar disorder is currently 
rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9432 
(2009).  Mood disorders, which include bipolar disorder, are 
rated under the criteria set forth in Diagnostic Code 9440.  
Both disorders are rated under the General Rating Formula for 
Mental Disorders, which provides that:

A 30 percent disability rating is warranted for bipolar 
disorder when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, occasional panic 
attacks, chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130.

A 50 percent disability rating is warranted when occupational 
and social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

It should also be noted that use of terminology such as 
"mild," "moderate," or "severe" by VA examiners or other 
physicians, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

The record reflects that the Veteran was diagnosed with 
bipolar disorder in 1993, during his period of active 
service, and has been service connected for that disorder 
since August 13, 1994, the day following his discharge.  He 
filed a claim for a higher rating that was received at the RO 
on June 23, 2004.  As such, his claim is not an original 
claim.  Rather, it is a claim for an increased rating for a 
previously service-connected disability.

In written statements and oral remarks to VA medical 
providers, the Veteran contends that his bipolar disorder 
renders him unemployable and severely limits his ability to 
interact with others, including his immediate family, and to 
perform the activities of daily living.  Additionally, his 
former spouse, sister, and mother have submitted statements 
attesting to severity of the Veteran's psychiatric problems 
and their destructive effect on his relationships.

The Veteran's VA medical records reveal that throughout the 
relevant appeals period he has undergone psychotherapy and 
been prescribed medication to treat his bipolar disorder and 
related psychiatric problems.  He underwent a VA examination 
in July 2004 in which his diagnosis of bipolar disorder was 
confirmed and he was noted to be unemployed, homeless, and 
challenged in maintaining relationships.  Additionally, the 
VA examiner assessed the Veteran as having a GAF score of 50, 
reflecting serious symptoms.  DSM-IV.  Significantly, 
however, that examiner expressly noted that his assessment 
was not based on a review of the Veteran's medical records or 
other relevant information from his claims file.

Pursuant to the Board's June 2007 remand, the Veteran was 
afforded a follow-up VA psychiatric examination in June 2009 
in which he reported a history of psychiatric symptoms, 
including periodic bouts of mania followed by lengthy 
episodes of severe depression, daily suicidal ideations, and 
social withdrawal.  In this regard, the Veteran indicated 
that he had no social relationships with anyone other than 
his mother, sister, and former spouse.  He stated that his 
former spouse  permitted him to stay in her house during the 
week to watch their infant daughter, and that he lived with 
his sister on weekends; otherwise, he added, he would be 
homeless.  The Veteran further stated that, in addition to a 
daughter, he and his former spouse had a teenaged son from 
whom he was estranged.  With respect to his occupational 
history, the Veteran indicated that he was last employed as a 
surveyor in 2004 and had been unable to work since that time 
due to his service-connected psychiatric disability.  
Additionally, the Veteran stated that there were times when 
he was so severely depressed that he could not get out of bed 
and neglected his personal hygiene and other daily living 
activities.

On mental status examination, the Veteran exhibited an 
"essentially neutral mood" with a "mildly blunted" affect, 
which was marked by periodic euthymic tendencies.  His speech 
patterns were normal, and there was no evidence of perceptual 
impairment, thought disorders, or difficulties with abstract 
reasoning, judgment, and impulse control.  Nor were there any 
findings of hallucinatory or delusional behavior.  Although 
the Veteran acknowledged frequent thoughts of suicide, he 
denied active suicidal intent or homicidal ideation.  
Additionally, it was noted that the Veteran's insight 
appeared intact but only insofar as he knew he needed ongoing 
psychiatric care.

Based on the results of the examination and a review of the 
claims file, the VA examiner assigned the Veteran a GAF score 
of 40, indicating major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  DSM-IV.  That examiner further determined that the 
Veteran's bipolar disorder was productive of "severe and 
profound depression" and suicidal ideation, which permeated 
his existence on a daily basis and resulted in total 
occupational impairment.  Additionally, that examiner found 
that the Veteran's psychiatric problems rendered him socially 
impaired "with deficiencies in most areas" and an absence 
of recreational and leisure activities.

After a careful review of the lay and medical evidence, and 
in particular the low GAF score assigned at the Veteran's 
most VA examination, and resolving all reasonable doubt in 
his favor, the Board finds that the evidence supports 
entitlement to a 100 percent disability rating for bipolar 
disorder.  In reaching this conclusion, the Board points out 
that the lay and medical evidence, and especially the results 
of the June 2009 VA examination, show that the Veteran's 
bipolar disorder causes total occupational and social 
impairment, places him in persistent danger of hurting 
himself or others, and renders him intermittently unable to 
perform activities of daily living, including maintenance of 
personal hygiene.

The Board recognizes that the July 2004 VA examiner assessed 
the Veteran with a GAF of 50, which contemplates symptoms 
that are serious but not totally disabling.  However, the 
Board finds that prior assessment was not based on a review 
of the Veteran's claims file and thus does not provide an 
adequate basis for assessing the severity of his symptoms.  
See 38 C.F.R. § 4.1 (to ensure a thorough examination and 
evaluation, a Veteran's symptoms must be viewed in relation 
to their history).  Moreover, the evidence of record 
throughout the pendency of this appeal clearly establishes 
that the Veteran's psychiatric disability has rendered him 
unable to work and severely interfered with his ability to 
maintain relationships with others and provide for his own 
basic needs.  Based upon the guidance of the Court in Hart, 
the Board finds that a total schedular disability rating 
under the general rating formula is warranted for the entire 
period on appeal.  Moreover, because the Veteran's bipolar 
disorder warrants a 100 percent schedular disability rating, 
no extraschedular consideration is necessary with respect to 
his claim.


ORDER

A 100 percent disability rating for bipolar disorder is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


